Exhibit CARDIOTECH INTERNATIONAL, INC. NONQUALIFIED STOCK OPTION AGREEMENT Option Agreement Number: NSO-03 Date of Grant/Award: March 20, 2006 Name of Optionee: Andrew Reed Optionee’s Social Security Number: ###-##-#### Vesting Date: March 20, 2006 Initial Exercise Date: March 20, 2006 Expiration Date: March 20, 2016 1.Dated as of the Date of Grant/Award set forth above (the “Grant Date”), a Stock Option (the “Option”) is hereby granted to the above-named Optionee.The award of this Option (the “Award”) conveys to the Optionee the right to purchase from Cardiotech International, Inc. (the “Company”) up to 160,000 shares of common stock (the “Option Shares”) at an exercise price of $2.57 per share, the fair market value of the Company’s common stock on the last business day prior to the Grant Date.The Option Shares are fully vested on the Vesting Date. The Option awarded hereunder is intended to be a nonqualified stock option and is specifically not intended to be treated as an Incentive Stock Option as such term is defined under Section 422 of the Internal Revenue Code. 2.DEFINITIONS Whenever used herein, the following terms shall have their respective meanings set forth below: (a) “Change in Control” shall mean an Ownership Change Event or a series of related Ownership Change Events (collectively, a “Transaction”) wherein the stockholders of the Company, immediately before a Transaction, do not retain immediately after a Transaction, in substantially the same proportions as their ownership of shares of the Company's voting stock immediately before a Transaction, direct or indirect beneficial ownership of more than fifty percent (50%) of the total combined voting power of the outstanding voting securities of the Company or, in the case of a Transaction involving the sale, exchange or transfer of all or substantially all of the Company's assets, the corporation or other business entity to which the assets of the Company were transferred (the “Transferee”), as the case may be. For purposes of the preceding sentence, indirect beneficial ownership shall include, without limitation, an interest resulting from ownership of the voting securities of one or more corporations or other business entities which own the Company or the Transferee, as the case may be, either directly or through one or more subsidiary corporations or other business entities. The Board of Directors of the Company (the “Board”) shall have the right to determine whether multiple sales or exchanges of the voting securities of the Company or multiple Ownership Change Events are related, and its determination shall be final, binding and conclusive. (b) “Code” means the Internal Revenue Code of 1986, as amended, and any applicable regulations promulgated thereunder. (c) An “Ownership Change Event” shall be deemed to have occurred if any of the following occurs with respect to the Company: (i)the direct or indirect sale or exchange in a single or series of related transactions by the stockholders of the Company of more than fifty percent (50%) of the voting stock of the Company; (ii)a merger or consolidation in which the Company is a party; (iii)the sale, exchange, or transfer of all or substantially all of the assets of the Company; or (iv)a liquidation or dissolution of the Company. (d) “Parent Corporation” means any present or future “parent corporation” of the Company, as defined in Section424(e) of the Code. (e) “Participating Company” means the Company or any Parent Corporation or Subsidiary Corporation. (f) “Service” means the Optionee’s employment or service with the Company, whether in the capacity of an employee, a director or a consultant. The Optionee’s Service shall not be deemed to have terminated merely because of a change in the capacity in which the Optionee renders Service to the Company or a change in the Participating Company for which the Optionee renders such Service, provided that there is no interruption or termination of the Optionee’s Service. Furthermore, the Optionee’s Service with the Company shall not be deemed to have terminated if the Optionee takes any military leave, sick leave, or other bona fide leave of absence approved by the Company; provided, however, that if any such leave exceeds ninety (90)days, on the ninety-first (91st) day of such leave the Optionee’s Service shall be deemed to have terminated unless the Optionee’s right to return to Service with the Company is guaranteed by statute or contract. Notwithstanding the foregoing, unless otherwise designated by the Company or required by law, a leave of absence shall not be treated as Service for purposes of this Agreement unless determined otherwise by the Company.The Optionee’s Service shall be deemed to have terminated either upon an actual termination of service or upon the corporation for which the Optionee performs services ceasing to be a Participating Company. Subject to the foregoing, the Company, in its discretion, shall determine whether the Optionee’s Service has terminated and the effective date of such termination. 3.To the extent not previously exercised, the Option and all rights with respect thereto, shall terminate and become null and void when the Option Term (hereinafter defined) expires. 4.The Option may be exercised, in whole or in part, at any time or from time to time prior to the Expiration Date set forth above (the “Option Term”).The Option Term is contingent upon the continued service of the Optionee with the Participating Company.The Option shall be exercisable after the Optionee’s termination of Service only during the applicable time period determined in accordance with the following provisions and thereafter shall terminate: (a)DISABILITY.
